JUSTICE DOYLE, specially concurring: Although I fully concur in our majority’s analysis and conclusion, I write separately to highlight what seems to me to be a fundamental inconsistency between the operation of Rule 273 and the reasoning of Downing as applied to the particular facts of this case. As plaintiff points out, it is difficult to see the logic in allowing a defendant’s procedural choice of a motion to dismiss over a motion for summary judgment to control whether the case has been adjudicated on the merits for purposes of foreclosing a respondeat superior action against the employer. However, in view of the plain language of Rule 273, and the comments from Downing, quoted herein, I agree that no other resolution of this appeal is permissible.